Citation Nr: 0518418	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fractured ribs.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
clavicle fracture.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of right knee arthrotomy.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
February 1958.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).

The Board notes that, in August 2003, the veteran requested a 
hearing via video conference before a Veterans Law Judge 
(VLJ).  As such, the veteran's hearing was scheduled for 
April 19, 2004.  However, the record shows the veteran 
canceled his hearing.  As the record does not contain further 
indication that the veteran or his representative submitted 
additional requests for a VLJ hearing, the Board deems the 
veteran's August 2003 request for an appeals hearing 
withdrawn.  See 38 C.F.R. 
§ 20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.

2.  In a June 1977 rating decision, the RO denied the veteran 
his claims of service connection for ulcers, injury to the 
knees, a chest disorder, and a collarbone disorder.

3.  In a February 1993 rating decision, the RO denied the 
veteran's claims of service connection for broken ribs, 
broken collar bone, a right knee disorder, and ulcerated 
stomach.  The veteran did not file a timely appeal with 
respect to these issues, and this decision is final.

4.  The evidence associated with the claims file since the 
February 1993 rating decision does not raise a reasonable 
possibility of substantiating the claims of service 
connection for fractured ribs, right clavicle fracture, the 
residuals of right knee arthrotomy, and stomach ulcers.


CONCLUSIONS OF LAW

1.  The unappealed February 1993 rating decision, which 
denied entitlement to service connection for broken ribs, 
broken collar bone, a right knee disorder, and ulcerated 
stomach (currently claimed as fractured ribs, right clavicle 
fracture, the residuals of right knee arthrotomy, and stomach 
ulcers) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

2.  The evidence received since the February 1993 rating 
decision which relates to the issues of service connection 
for fractured ribs, right clavicle fracture, the residuals of 
right knee arthrotomy, and stomach ulcers is not new and 
material, and the claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed for a reopening of his claims 
of service connection via August 2002 and July 2003 RO 
letters, the October 2002 rating decision, and the July 2003 
statement of the case (SOC).  In addition, the August 2002 
and July 2003 RO letters, and the July 2003 SOC also provided 
the appellant with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters and the SOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claims discussed herein would not 
be prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a June 1977 
rating decision, the RO denied the veteran's claims of 
service connection for ulcers, injury to the knees, a chest 
disorder, and a collarbone disorder.  Subsequently, in a 
February 1993 rating decision, the RO denied the veteran's 
claims of service connection for broken ribs, broken collar 
bone, a right knee disorder, and ulcerated stomach.  The 
veteran was notified of this last denial and of his appellate 
rights in March 1993.  The veteran did not file a timely 
appeal with respect to the then denied issues, and the 
February 1993 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in March 2002, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claims.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version following the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
March 2002) after August 29, 2001.

As discussed above, in a February 1993 rating decision, the 
veteran was denied entitlement to service connection for 
broken ribs, broken collar bone, a right knee disorder, and 
ulcerated stomach (currently claimed as fractured ribs, right 
clavicle fracture, the residuals of right knee arthrotomy, 
and stomach ulcers).  At this time, the veteran's claims were 
denied on the grounds that the evidence of record did not 
show a nexus between the claimed disorders and the veteran's 
active service.

Since the February 1993 rating decision, the evidence 
submitted by the veteran includes records from the Stuggart 
Memorial Hospital dated from 1961 to 1966.  These records 
include January 1966 notations showing treatment for tear of 
the lateral meniscus, right knee.  March 1961, March 1964 and 
March 1965 notations indicate treatment for chronic duodenal 
ulcer.

In addition, the evidence includes VA treatment records from 
the Little Rock VA Medical Center dated from 2001 to 2002, 
which describe the treatment the veteran has received for 
various health problems.  Specifically, July 2001 notations 
show the veteran was seen for controlled reflux symptoms and 
gastroesophageal reflux disease (GERD).  February 2002 
notations indicate a history of hiatus hernia and right knee 
pain.  March 2002 notations note x-rays revealed significant 
tricompartmental osteoarthritis with slight valgus deformity 
of the knee.  And September 2002 notations note the veteran 
was seen for shoulder pain following a fall that same month.

Lastly, at the request of the veteran, the RO contacted the 
Baylor University Medical Center and attempted to obtain 
treatment records for the veteran.  However, the response 
obtained noted that no records were available for this 
veteran.

Upon a review of the evidence, the Board finds that the 
evidence received after the February 1993 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  However, the evidence 
submitted is not material as it does not relate to an 
unestablished fact necessary to substantiate the claims, this 
being evidence of a nexus between the claimed disorders and 
the veteran's active service.  In addition, the Board notes 
that the evidence of record does not appear to show that the 
veteran has a current diagnosis of or symptoms related to the 
claimed fractured ribs or right clavicle fracture which are 
related to service.

Simply put, there remains a lack of medical evidence 
indicating the veteran's claimed fractured ribs, right 
clavicle fracture, the residuals of right knee arthrotomy, 
and stomach ulcers are linked to the veteran's active 
service.  The Board recognizes the veteran's sincere belief 
in this respect, but, without the appropriate medical 
training, his opinions are not significant enough, standing 
alone, to warrant reopening the claims.  The law provides 
that, with respect to questions involving diagnosis or 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  None of 
the medical records in the file include a medical opinion 
concerning linking the claimed disabilities to service.  The 
veteran's statements do not establish the necessary nexus, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), or provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claims of service connection for fractured ribs, 
right clavicle fracture, the residuals of right knee 
arthrotomy, and stomach ulcers.  The evidence submitted does 
not constitute new and material evidence, raising a 
reasonable possibility of substantiating the claims.  
Accordingly, the appellant's claims of service connection for 
fractured ribs, right clavicle fracture, the residuals of 
right knee arthrotomy, and stomach ulcers are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for fractured ribs, the claim 
is denied.

New and material evidence not having been received to reopen 
a claim of service connection for right clavicle fracture, 
the claim is denied.

New and material evidence not having been received to reopen 
a claim of service connection for the residuals of right knee 
arthrotomy, the claim is denied.

New and material evidence not having been received to reopen 
a claim of service connection for stomach ulcers, the claim 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


